DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI et al (US 2014/0320909).

Regarding claim 1, 19, 20, SHIMAZAKI discloses a printing apparatus/method/non-transitory computer readable medium (SHIMAZAKI: ¶27, MFP, the printer) comprising:
one or more processors (SHIMAZAKI: Fig. 6, ¶43, one or more processor(s)); 
a communication unit configured to perform first communication with a partner apparatus via another apparatus forming a wireless network, and a second communication with the partner apparatus without via the another apparatus (SHIMAZAKI: ¶29, ¶40, ¶48, ¶50, ¶52, a communication unit performing a WLAN infrastructure communication (first communication) and direct communication mode (second communication) mode); and 
 one or more memories including instructions that, when executed by the one or more processors, cause the printing apparatus to:
in a case where the communication unit performs the first communication and the second communication simultaneously, activate a function for the second communication according to elapse of a predetermined time, which is a time from a start of a connection processing for the first communication, while the connection for the first communication has not been established (SHIMAZAKI: Fig. 11, ¶62-63, ¶67, a procedure where the MFP operates in P2P mode and infrastructure mode simultaneously, the MFP activates a function for the P2P connection i.e. at least a  standby function for P2P connection after time-out occurs while searching for an infrastructure mode connection/channel search for a first channel after disconnection of infrastructure mode connection).
Embodiment of Fig. 11 of SHIMAZAKI remains silent regarding in a case where the communication unit performs the first communication and does not perform the second communication, continue executing the connection processing for the first communication, even after the predetermined time has elapsed since the start of the connection processing.
However, Embodiment of Fig. 7 of SHIMAZAKI discloses a case where the communication unit performs the first communication and does not perform the second communication, continue executing the connection processing for the first communication, even after a predetermined time has elapsed since the start of the connection processing. (SHIMAZAKI: Fig. 7, ¶55-56, in a case where the MFP device is in an infrastructure mode, then even after a time-out the MFP continues to execute the connection processing ).
A person of ordinary skill in the art working with the invention of SHIMAZAKI’s Fig 11 embodiment would have been motivated to use the teachings of SHIMAZAKI’s Fig. 7 embodiment as it provides a communication mode that a printer would work in when no P2P client is available within range and saves energy and battery power by not utilizing the P2P function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIMAZAKI’s Fig 11 embodiment with teachings of SHIMAZAKI’s Fig 7 embodiment in order to improve power saving while continue to find connection to an access point. 

Regarding claim 13, SHIMAZAKI discloses printing apparatus according to claim 1, wherein the printing apparatus performs the first communication and the second communication simultaneously in a case where the printing apparatus receives a certain operation regarding communication (SHIMAZAKI: ¶62,¶43,  the control program is loaded (operation) and user settings is received based on which in at least one mode the MFP operates in dual mode/simultaneously communicate in infrastructure mode and P2P mode).

Regarding claim 14, SHIMAZAKI discloses printing apparatus according to claim 1, wherein the first communication is wireless communication by a wireless LAN complying with IEEE 802.11 standard series (SHIMAZAKI: ¶29, IEEE 802.11 standard series used for WLAN/infrastructure mode).

Regarding claim 15, SHIMAZAKI discloses printing apparatus according to claim 1, wherein the first communication is wireless communication by an infrastructure mode of a wireless LAN complying with IEEE 802.11 standard series (SHIMAZAKI: ¶29, IEEE 802.11 standard series used for WLAN/infrastructure mode).


Regarding claim 16, SHIMAZAKI discloses printing apparatus according to claim 1, wherein another apparatus is an access point for performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series (SHIMAZAKI: ¶65, the other station is an access point ).

Regarding claim 17, SHIMAZAKI discloses printing apparatus according to claim 1, wherein the second communication is based on Wi-Fi Direct standard (SHIMAZAKI: ¶29, IEEE 802.11 standard series used for WiFi Direct/P2P mode).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI et al (US 2014/0320909) in view of HIRAMATSU (US 2015/0334759)
Regarding claim 18, SHIMAZAKI discloses printing apparatus according to claim 1, wherein the second communication is communication with the partner apparatus functioning as a client performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series (SHIMAZAKI: ¶29, IEEE 802.11 standard series used for communication as a client of the P2P group).
SHIMAZAKI remains silent regarding, however, HIRAMATSU (US 2015/0334759) discloses the group operator is also an access point performing wireless communication (HIRAMATSU: Fig. 7, ¶112, P2P client being an access point communication wireless communication based on IEEE 802.11 standard).
A person of ordinary skill in the art working with the invention of SHIMAZAKI would have been motivated to use the teachings of HIRAMATSU as it provides well-known type of communication apparatus that makes use of the access point capability and extends the network coverage while still providing the required functions such as utility functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SHIMAZAKI with teachings of HIRAMATSU in order to improve network utilization.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 13-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-9, of U.S. Patent No. 11382154. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1, 13-20 of application claims all that is recited in claim 1, 3-9 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Claim 1, 13-20, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-7, of U.S. Patent No. 10342057. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1, 13-20 of application claims all that is recited in claim 1, 2-7 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461